DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/20/2022 has been entered.  Claim(s) 1, 3, 5-13, and 15-23 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the claim objections previously set forth in the Non-Final Office Action mailed 01/20/2022.  Applicant’s amendments to the Claim(s) have overcome the claim objections previously set forth in the Non-Final Office Action mailed 01/20/2022.  Applicant’s amendments to the Claim(s) have overcome some of the 112b claim rejections previously set forth in the Non-Final Office Action mailed 01/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “hot” in claims 1, 5, 6, 9, 10, and 11 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if hot is intended to limit the temperature of the steel to a specific range, for example if it needs to be a high enough temperature so that when quenched martensite can be formed, or if any temperature works.  The examiner notes that the term “Austenized” does not limit the temperature to austenite forming temperatures, as the steel could have been Austenized and then cooled to temperatures below austenite forming temperatures while still being considered hot.  Further, the examiner notes that austenization temperatures will vary depending on the metal and thus is not limited to the range of 912-1,394°C.  The examiner interprets the instant claim to be met by steel or iron being in a temperature range of 912-1,394°C for steel or any metal at a temperature at which austenite forms based on applicants arguments on page 8 of the Remarks filed 05/20/2022.
The term “localized” in claim 12 is a relative term which renders the claim indefinite. The term “localized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if localized is intended to provide a specific distance the nozzles should be within the steel part, if that is immediately next to the part, or if any distance that allows the nozzles allows for quenchant to flow into them works.  The examiner notes that Figure 4 shows a clear gap between the exit nozzles and the part, however Figure 6 shows that the inlet nozzles conform with the part and it appears that at regions the part is in direct contact with the exit nozzles and at other regions there is a gap of varying distance between the part and the exit nozzles, it is unclear to the examiner if all of these nozzles can be considered to be localized or if only some of the exit nozzles are considered localized and if so which ones.  The examiner interprets the instant claim to be met by exit nozzles at any distance from the quenched steel that one of ordinary skill in the art could consider as localized absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9, 11-13, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (US 20100132854 A1), in view of Nakaoka et al. (US 4052235 A) herein Nakaoka, and in further view of Frank et al. (US 6264767 B1) herein Frank.
Regarding claim 1 Cola discloses:
Heating steel to above its austenite conversion temperature which can be considered as the steel having been austenized and hot [0017, 0067, Cola].  
The quenching of steel [0017, Cola] that can form martensite [0009, Cola], the examiner notes that the steel being able to form martensite means that it is martensitic metal [0101, 0014, instant spec.] and that a martensitic steel has a critical cooling rate that is needed to form martensite as would have been recognized by one of ordinary skill [0091, instant spec.].  The examiner further submits that any metal part would naturally have a surface area and a surface temperature.  See MPEP 2145(II).
Quenching the steel using water using sprays [0018, Cola], which the examiner submits can be considered as contacting at least a portion of the surface area at an initial moment with an aqueous quenchant.
Cola teaches the forming of martensite [0022, Cola], which as discussed above is done by cooling at a critical cooling rate [0091, instant spec.] and so the steel of Cola modified by Nakaoka would have naturally been cooled at a cooling rate greater than or equal to the critical cooling rate as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  The examiner notes that the recitation “which is derivable from a TTT diagram of the Martensitic metal composition according to the formula (Ts-Ti)/ti where Ts is a temperature of the first surface area at the start of the process, Ti is a temperature of an inflection point of the Martensitic metal composition, ti is a time of the inflection point on the TTT diagram” is merely a definition of a TTT diagram that can be used to determine a critical cooling rate for forming martensite metal and thus does not provide any further limitation beyond a critical cooling rate for forming martensite.
Cola does not specifically disclose using an impact pressure greater than the vapor pressure of the aqueous quenchant at the surface temperature of the portion of the surface area, however the examiner submits that this step would be obvious in view of Nakaoka.  Nakaoka teaches that when quenching steel to use a higher water pressure than the vapor pressure for the purpose of inhibiting the formation of the vapor film in order to reduce oxidation of the steel [Column 3 lines 10-18, Nakaoka] and ensure good thermal conduction [Column 2 lines 58-66, Nakaoka].  Therefore it would have been obvious to one of ordinary skill in the art to modify the quenching process of Cola to use a quenchant pressure higher than the vapor pressure of the quenchant in order to reduce oxidation and improve thermal conduction at the steel surface.
Cola does not specify renewing the aqueous quenchant using a controlled quenchant renewal which is a positive application of force other than the force of the impact pressure, however the examiner submits that this step would have been obvious in view of Frank.  Frank teaches quenching of steel with a spray [Column 3 line 32, Frank] and the use of extending suction devices to remove accumulated water from the steel to allow for more controlled cooling of different parts of the steel [Column 3 lines 22-32, Frank], the examiner submits that the use of these suction devices can be considered as a controlled quenchant renewal method as it removes accumulated quenchant, and the suction devices can be considered as applying a positive force of vacuum, separate from the force of the impact pressure of the quenchant.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the process of Cola in view of Nakaoka to use suction nozzles to remove quenchant to allow for more controlled cooling as taught by Frank
The steel may be a strip [0010, Cola], the examiner notes that a spline may be defined as “a long narrow strip of wood, metal, etc.” and so the examiner submits steel strips of Cola modified by Nakaoka and Frank meet the limitation of spline.  The steel may be S-shaped [0079, Cola], the examiner notes that a spline may defined as a curve in mathematics, the examiner submits that an S-shape can be considered to meet the limitation of spline.
Regarding claim 3, the examiner notes that maintaining the critical cooling rate at least for the time corresponding to an inflection point is required to form martensite by passing the “nose” of the TTT diagram as would have been recognized by one of ordinary skill [0014-0017, instant spec.] and as discussed above Cola modified by Nakaoka and Frank teaches the forming of martensite and thus the critical cooling rate would have been maintained for at least the time corresponding to the inflection point of a TTT diagram.
Regarding claim 8, Cola modified by Nakaoka and Frank teaches cooling at a rate of 315-6000 °C/second [0017, Cola].  The examiner notes that the overlap of the cooling rate of instant claim 8 and that of Cola is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, Cola modified by Nakaoka and Frank teaches placing the steel in a die with water flowing through it to quench the steel [0093, Cola] which the examiner submits is a type of chamber.  Examiner notes that applicant defines a quench chamber as a “vessel capable of holding the liquid quenchant and a hot metal part” which the examiner submits is met by a die as the die is closed [0088, Cola] and uses water as the cooling quench medium [0094, Cola] and so the die is holding both the liquid quenchant and hot metal part.
Regarding claim 11, examiner notes that a coining die is a well-known type of die that clamps the metal part [0121, instant spec.], Cola modified by Nakaoka and Frank teaches the use of a die with water as a quenching medium [0093-0094, Cola], which the examiner interprets to be a coining die or an equivalent as it also is closed upon the steel [0088, Cola], and that quenching water can be provided using water sprays [0018, Cola] which the examiner submits is equivalent to nozzles.  Examiner notes that “coinciding with a part geometry” is defined by applicant to mean that the part is flushed with quenchant [0121, instant spec.], which examiner submits is met by Cola modified by Nakaoka and Frank using water as a quenching media in the die and thus quenching the entirety of the part.  Examiner further notes that coining dies are expressly disclosed by applicant to be well-known dies that are used to keep metal parts stable which the examiner recognizes constitutes an admission of prior art absent further reasoning to the contrary [0121 spec.].  This further bolsters the examiner’s above determination of obviousness.
Regarding claim 12, as discussed above Frank teaches quenching of steel with a spray [Column 3 line 32, Frank] and the use of extending suction devices to remove accumulated water from the steel to allow for more controlled cooling of different parts of the steel [Column 3 lines 22-32, Frank], the examiner submits that these suction devices are equivalent to nozzles and being close enough to provide suction is an example of being localized.
Regarding claim 13, as discussed above to form martensite the steel must have been cooled before hitting the inflection point of a TTT diagram and thus would have been cooled before enough time passed to reach the inflection point as would have been recognized by one of ordinary skill.  Furthermore, Cola modified by Nakaoka and Cola teaches immediately quenching after heating the steel, which is reasonably interpreted to mean no time or substantially no time between heating and quenching as would have been recognized by one of ordinary skill [0059, Cola].
Regarding claims 22-23, as discussed above it would have been obvious to use the suction devices of Frank in the quenching process of Cola modified by Nakaoka in order to allow for more controlled cooling, wherein the suction devices can be considered exit nozzles that apply a vacuum force.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (US 20100132854 A1), in view of Nakaoka et al. (US 4052235 A) herein Nakaoka, in further view of Frank et al. (US 6264767 B1) herein Frank, and in further view of Reinartz et al. (WO 2017129600 A1, US 20190024203 A1 referred to herein as English translation) herein Reinartz.
Regarding claim 5, as discussed above claim 1 is obvious by Cola in view of Nakaoka and Frank, however neither Cola, Frank, nor Nakaoka specifically discloses the use of a valve with closed and open positions that separates the quenchant source from the metal, however the examiner submits that this would be obvious in view of Reinartz.  Reinartz teaches quenching steel [0017, Reinartz] using water from nozzles [0013, Reinartz] and using an actuated valve, that can be opened and closed, that can be used to control the flow rate of the pressurized fluid stream through the nozzles so volume flow can be controlled based on operating situations [0014, Reinartz].  The examiner submits that it would be obvious to modify the process of Cola in view of Nakaoka and Frank to control the quenchant with the valve of Reinartz to allow for volume control of the quenchant.
Regarding claims 6 and 7, Reinartz further teaches an additional source of pressure that builds pressure through vaporizing a liquefied gas, such as liquid nitrogen, for the purpose of increasing quenchant pressure if the primary source is too low [0059, Reinartz].  Reinartz teaches that the pressure source is used as an equivalent or alternative of a compressor for providing pressure for the quenching fluid [0059, Reinartz] and that the quenchant uses a valve that can be opened or close to control the flow, as discussed above, of the quenching fluid caused by a compressor [0014, Reinartz] and so it would be obvious to keep the valve closed when not using the quenchant which would allow the pressure of the liquefied gas build up as it is equivalent to a compressor and needs to rebuild pressure between uses.  It would be obvious to one of ordinary skill in the art to further modify the process of Cola in view of Nakaoka to use the additional pressure source using liquid nitrogen in order to have high enough pressures.  As discussed above regarding claim 1, Cola in view of Nakaoka and Frank teaches the formation of martensite which requires cooling at a rate greater than or equal to the critical cooling rate.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (US 20100132854 A1), in view of Nakaoka et al. (US 4052235 A) herein Nakaoka, in further view of Frank et al. (US 6264767 B1) herein Frank, and in further view of Fonstein et al. (WO 2015120205 A1) herein Fonstein.
Regarding claim 10, as discussed above claim 1 is obvious by Cola in view of Nakaoka and Frank, however neither Cola, Frank, nor Nakaoka specifically discloses stopping the quenching of the metal part when the core of the metal part reaches its martensite finish temperature, however the examiner submits this step would be obvious in view of Fonstein.  Cola teaches using steel produced by the method of Cola for automotive applications [0055-0056, 0083, 0169, 0182, Cola].  Fonstein discloses that modern vehicles contain increasing amounts of high strength steels in order to improve passenger safety and reduce vehicle weight and so quenching to a martensite condition is popular [page 1 lines 14-19, Fonstein].  Fonstein discloses the forming of a steel sheet involving die quenching after austenization [page 3 lines 27-29, Fonstein] and that die quenching can be used to obtain a martensite structure and hence high strength [page 1 lines 33-34, Fonstein], wherein the steel sheet is predominantly martensitic with preferably less than 1% bainite [page 7 lines 6-9, Fonstein] where martensite can be 95-100 area% martensite [claim 13, Fonstein].  The examiner submits that it would have been obvious to one of ordinary skill in the art that to finish the quenching process of Fonstein when the core of the steel reaches the martensite finish temperature because the steel will be 100% martensite and finished transforming.   The examiner submits it would have been obvious to one of ordinary skill in the art to finish the quenching of Cola modified by Nakaoka and Frank when steel is 100% martensitic for making automotive parts in order to improve steel strength and reduce vehicle weight as taught by Fonstein.
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the addition of the term “Austenized” overcomes the 112b rejection regarding the term “hot”.  The examiner cannot concur.  As discussed above, the term “Austenized” does not limit the temperature to austenite forming temperatures, as the steel could have been Austenized and then cooled to temperatures below austenite forming temperatures while still being considered hot.  Further, the examiner notes that austenization temperatures will vary depending on the metal and thus is not limited to the range of 912-1,394°C.
Applicant argues that the replacement of the phrase “within proximity of” with the phrase “localized at” overcomes the 112b rejection regarding “within proximity of”, wherein in context of the specification and Figures “localized at” would mean immediately off the surface of the part.  The examiner cannot concur.  As discussed above, Figure 4 shows a clear gap between the exit nozzles and the part, however Figure 6 shows that the inlet nozzles conform with the part and it appears that at regions the part is in direct contact with the exit nozzles and at other regions there is a gap of varying distance between the part and the exit nozzles, it is unclear to the examiner if all of these nozzles can be considered to be localized or if only some of the exit nozzles are considered localized and if so which ones.  Therefore in context of the Figures it is unclear what “localized at” means.
Applicant argues that Cola in view of Nakaoka does not disclose the limitation that the hot metal part is a complex part having “at least one of a root, a flank, a tip, a crevice, a groove, a spline, a flange, and a blind hole”.  The examiner cannot concur.  As discussed above, a spline may be defined as “a long narrow strip of wood, metal, etc.” and Cola discloses the use of strips of steels, and a spline may be defined as a curve in mathematics and Cola discloses the S-shaped steel and so the examiner submits that Cola discloses steel that meets the limitation of having a “spline”.
Applicant argues that Cola in view of Nakaoka does not disclose the limitation that quench renewal is done “using a controlled quenchant renewal which is a positive application of a force other than the force of the impact pressure.”  Applicant further argued that Cola’s renewal method of continuously spraying quenchant will result in eddies/pools or becoming stagnant in portions of the steel and thus does not meet the limitation of renewing.  The examiner cannot concur.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, it would have been obvious to one of ordinary skill in the art to modify Cola in view of Nakaoka to use suction devices taught by Frank in order to allow for more controlled cooling.  Further, the examiner notes that the instant claim is for quenching “at least a portion of an austenized hot metal part” which the examiner notes allows for the formations of eddies/pools or stagnant areas in other parts of the steel while the part being continuously quenched with new quenchant can be considered to be renewing, and because the renewal of the quenchant will depend upon the velocity and pressure of the quenchant sprays, the renewal can be considered controlled, because the examiner notes that “controlled quenchant removal” is defined as the positive non-random diversion or removal of the quenchant away from the surface of the part after the quenchant has contacted the part [0078, instant spec].
Applicant argues that Cola in view of Nakaoka fails to disclose the limitation that “the aqueous quenchant contacts the portion of the surface area at an impact pressure greater than an aqueous quenchant pressure corresponding to a vapor pressure of the aqueous quenchant at the surface temperature of the portion of the surface area” because Nakaoka uses impact pressures that would be less than the quenchant’s vapor pressure at elevated temperatures and one of ordinary skill would not be motivated to use higher impact pressures because Nakaoka shows disappearing benefits as impact pressure increases.  The examiner cannot concur.  Nakaoka specifically teaches “the amount of surface oxidation of quenched steel strips can be reduced by quenching the steel strip in sprayed water and using a higher water pressure than the vapor pressure to inhibit the formation of vapor film, or by removing such vapor film as soon as it is formed” [Column 3 lines 10-18, Nakaoka].  Nakaoka further discloses that the atmosphere is H2+N2 and does not specify the pressure of the atmosphere.  The examiner notes that vapor pressures will be dependent upon not only the temperature of the quenchant or surface temperature of the part, but also upon the atmospheric conditions, and so one of ordinary skill in the art would have been motivated to spray quenchant using a higher impact pressure than vapor pressure to inhibit film formation and reduce surface oxidation as taught by Nakaoka, but would not necessarily be motivated to use the exact pressures of Nakaoka because the exact pressures needed to be greater than the vapor pressure will depend on the quenching environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734